Citation Nr: 0121792	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a breast disorder, 
including as a residual of a mammoplasty.

2.  Entitlement to service connection for periodontal 
disease, including for the purpose of receiving Class II VA 
outpatient dental treatment.

3.  Entitlement to a rating higher than 10 percent for status 
post herniated nucleus pulposus of C5-6.

4.  Entitlement to a rating higher than 10 percent for 
reactive airway disease.

5.  Entitlement to a rating higher than 10 percent for 
migraine headaches.

6.  Entitlement to a compensable rating for an adjustment 
disorder.

7.  Entitlement to a compensable rating for status post right 
5th toe surgery.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appealed a September 1999 RO decision that 
granted service connection for status post (s/p) herniated 
nucleus pulposus (HNP) of C5-6 and assigned an initial 10 
percent rating, and that granted service connection for an 
adjustment disorder and for postoperative residuals of right 
hammer toe surgery and assigned initial noncompensable 
ratings for each.  The veteran wants higher initial ratings 
for these disabilities, so these claims must be considered in 
this context.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue of whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  Also 
appealed to the Board were RO denials of service connection 
for a breast disorder-including as a residual of a 
mammoplasty, and a claim for periodontal disease-including 
for the purpose of receiving Class II VA outpatient dental 
treatment.  The remaining claims appealed to the Board 
stem from a December 1999 RO rating decision that granted 
service connection for reactive airway disease and for 
migraine headaches and assigned initial ratings of 10 percent 
for each.  The veteran wants higher initial ratings for those 
disabilities, too.  See Fenderson, supra.

The veteran did not, however, perfect an appeal to the Board 
concerning the propriety of the noncompensable rating 
assigned for her right knee disability after it was service 
connected in the RO's December 1999 decision.  She did not 
dispute the rating for this disability in her May 2000 
substantive appeal (on VA Form 9), and she expressly 
indicated in another statement that she also submitted in 
May 2000, VA Form 21-4138, that the noncompensable (i.e., 0 
percent) rating assigned for this disability was 
"acceptable."  She later reiterated this in a more recent 
statement, another VA Form 9, which she submitted in August 
2000-again noting that she had "accepted" the 0 percent 
rating for her right knee.  So there is no claim before the 
Board concerning the rating for this disability, despite her 
representative's allegations to the contrary.  38 C.F.R. 
§ 20.200 (2000).

The Board further notes that the veteran has raised several 
additional claims for service connection for sleep apnea, for 
a bilateral bunion disorder that required surgery (a 
bunionectomy), for a seizure disorder secondary to her 
service-connected migraine headaches, and for a left knee 
disorder.  She also wants to reopen a previously denied claim 
for service connection for a low back disorder.  But since 
none of these claims are currently before the Board, they 
must be referred to the RO for appropriate development and 
consideration.  See the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.


REMAND

The veteran contends that she is entitled to service 
connection for residuals of a mammoplasty performed during 
her active military service.  According to her statements of 
record, she entered service with large, sagging breasts that 
became painful while performing physical training exercises.  
Indeed, her service medical records (SMRs) first reflect her 
complaint of painful breasts upon exercise many years after 
her induction.  Her various diagnoses in service included 
myalgic breasts, mastoptosis, mastitis, fibrocystic disease, 
hypertrophy of breasts and "severe" hypertrophic 
mastopathy.  She underwent a mammoplasty in October 1995 on 
the recommendation of military medical personnel.  And it 
still is unclear whether that procedure actually was 
"elective" surgery, as indicated by the RO, or instead a 
necessity.  But this remains to be seen.  So a medical 
examination and opinion are necessary to clarify her current 
diagnoses and to comment on their possible relationship to 
her active service in the military.  38 U.S.C.A. § 5107A(d) 
(West Supp. 2001).

In her Application for VA Compensation or Pension dated in 
September 1999, the veteran filed a claim for service 
connection for "periodontal disease."  The RO denied her 
claim on the basis that "disability compensation is not 
payable for periodontal disease under 38 C.F.R. § 4.149."  
But the regulatory criteria governing claims such as this 
have been revised.  See 64 Fed. Reg. 30392 (June 8, 1999).  
Also, a claim for service connection for periodontal disease 
is a separate issue from whether a compensable rating is 
assignable for the dental condition.  See 38 C.F.R. 
§ 3.381(a) (2000).  So the RO must readjudicate this claim 
under the new regulatory provisions-to include addressing 
whether the veteran is entitled to Class II dental treatment 
under 38 U.S.C.A. § 1712(a)(1)(B).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79 (1997).

The Board next notes that the veteran's initial ratings for 
her adjustment disorder, cervical spine disability, and 
reactive airways disease were based on examinations and 
medical records that were insufficient for rating purposes.  
38 C.F.R. § 4.2.  In this respect, the veteran has not been 
afforded a VA psychiatric examination and the record also 
does not contain a recent Global Assessment of Functioning 
(GAF) score.  She also has not been provided a VA examination 
of her cervical spine to assess the current status of it-
including in terms of whether she possibly has functional 
limitations since her C5-C6 cervical discectomy and fusion in 
July 1999.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Finally, her September 1999 respiratory examination did not 
include pulmonary function testing (PFT) as required by the 
rating criteria.  As such, the Board must remand these claims 
for adequate examinations of her adjustment disorder, 
cervical spine disability and reactive airway disease.  

In her VA Form 9 received in August 1999, the veteran 
complained of more frequent and severe migraine headaches-
pointing out that her treating physician recently had 
increased her medication due to worsening symptoms of severe 
pain, visual spots, nausea, occasional vomiting and mild 
seizures.  So in light of her complaint of increased 
symptomatology, the Board believes that she should undergo 
another VA examination to obtain a medical opinion concerning 
the current frequency and duration of her migraine headaches.

Finally, the RO last addressed the issue of an initial rating 
for hammertoe surgery of the right 5th toe in a December 1999 
Statement of the Case (SOC).  In August 2000, the veteran was 
afforded a VA podiatry examination-which included physical 
and x-ray examination of her right 5th toe.  But the RO has 
not addressed the results of that examination in a 
Supplemental Statement of the Case (SSOC), and this is 
mandatory to protect the veteran's procedural due process 
rights.  38 C.F.R. § 19.31 (2000) (the RO must issue an SSOC 
upon receipt of additional pertinent evidence after the most 
recent SOC or SSOC).  See also generally Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record).

On remand, the RO should also consider whether any additional 
development is warranted under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and request 
that she provide the complete names, addresses, 
and dates of any additional sources of treatment 
(VA, private or other) that she has received 
since service for her breast disorders, 
periodontal disease, cervical spine disorder, 
respiratory disorder, migraine headaches, 
adjustment disorder, and right 5th toe disorder.  
This is not meant to include treatment records 
already on file.  And after obtaining any 
necessary authorization, the RO should contact the 
sources identified and obtain copies of the 
records in their possession-in accordance with 
38 C.F.R. § 3.159.

2.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.

3.  Following the receipt of any additional 
records, the veteran should be afforded a VA 
examination to obtain a medical opinion discussing 
the etiology of her breast disorders.  The 
examiner should review the claims file and obtain 
the veteran's relevant history.  And following the 
examination, it is specifically requested that 
the examiner express his/her professional opinion 
responding to the following questions: 

1) What is the diagnosis, or diagnoses, of 
breast disorder(s); (2) Which of the 
diagnoses (if any) represents an acquired 
breast disorder and which (if any) 
represents a congenital/developmental 
breast disorder; (3) Is it at least as 
likely as not that any acquired breast 
disorder is the result of injury during 
active service or, alternatively had its 
onset in service; and (4) If a 
congenital/developmental breast disorder is 
present, did such disorder undergo 
permanent increase in severity in service 
that was beyond the natural progress of the 
disorder?  

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

The RO should schedule the veteran for a VA 
psychiatric examination to determine the nature 
and severity of her service connected adjustment 
disorder.  All indicated tests and studies should 
be conducted.  In addition to providing the 
requisite examination findings, the examiner 
should provide a Global Assessment of Functioning 
(GAF) score for the veteran's service connected 
adjustment disorder and explain what it means.  
The claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

The RO should schedule the veteran for a VA 
examination to determine the current nature and 
severity of her cervical spine disability.  In 
addition to addressing the range of motion of the 
cervical spine, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the cervical spine due 
to pain/painful motion, weakness or premature 
fatigability, incoordination, limited or excess 
movement, etc., including at times when her 
symptoms are most prevalent-such as during flare-
ups or prolonged use.  And if possible, these 
findings should be portrayed in terms of degrees 
of additional loss of motion.  The claims folder 
and a copy of this remand must be made available 
to the examiner prior to the examination for 
review.

The veteran should be afforded a VA examination to 
obtain a medical opinion concerning the current 
severity of her migraine headaches.  The examiner 
should carefully review the contents of the claims 
file and obtain relevant history from the veteran.  
Following the examination, the examiner is 
requested to provide opinion regarding the 
frequency and duration or her characteristic 
prostrating attacks.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  In addressing the claim for 
service connection for periodontal disease, the RO 
should consider whether the veteran is entitled to 
Class II dental treatment under 38 U.S.C.A. 
§ 1712(a)(1)(B).  If any benefit sought on appeal 
remains denied, the veteran and her representative 
should be provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999);.  
The purpose of this REMAND is to obtain professional medical 
opinions and ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


